MacIntyre, J.
The 'Supreme Court of the United States having reversed the decision and judgment of this court of March 11, 1937 (Lovell v. City of Griffin, 55 Ga. App. 609, — U. S. — ), it is hereby ordered that the judgment of the Supreme Court of the United States be made the judgment of this court; and in consequence the judgment of this court *902in said case rendered on March 11, 1937, is vacated, and the judgment of the superior court of Spalding County is reversed.
Decided May 12, 1938.
H. A. Allen, John 0. Owen, Charles G. Reynolds, for plaintiff in error. J. 0. Futral, contra.

Judgment reversed.


Broyles, O'. J., and Querry, J., oonow.